Title: From John Adams to Sarah Smith Adams, 26 October 1814
From: Adams, John
To: Adams, Sarah Smith



My dear Daughter
Quincy October 26 1814

As the comfortable and reputable Establishment in Life, of my Grandchildren is very near my heart; your Letter of the 14th of this month could not fail to give me much pleasure. Yesterday the 25th. the anniversary, the 50th Aniversary of my own marriage, your Letter was brought to me from the Post Office. I devoutly pray that my lovely Abigail may be as happy in her marriage as I have been.
I have always been an Advocate for early marriages when Circumstances of Character Fortune &c could apologize for them: and therefore I will not object, upon this Occasion; but 16 is a very early Age to assume the care of so important an Establishment as that of a Family.
I hope the Parents of Mr Johnson have been consulted and are Satisfied: Otherwise, I certainly Shall not be.
I wish to know the young Gentlemans Age, his Profession whether Farmer, Merchant, Lawyer, Physician or Divine; the Residence and Condition of his Parents; his own means and prospects of Subsistence &c. for I am as little friendly to Enthusiasm in Love, as I am in Politicks or Religion.
The Young Couple will be so good as to consider Quincy as their only home in this quarter and the Sooner I have the pleasure of embracing them the more agreable / to your and their Affectionate Friend
John Adams